IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1608
                            Filed December 23, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

COREY ALLEN TROTT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Calhoun County, Thomas J. Bice,

Judge.




      Corey Trott appeals from a jury verdict finding him guilty of first-degree

murder, contending the district court erred in denying his motion to suppress.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Jean C. Pettinger, Assistant

Attorney General, for appellee.



      Heard by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


DOYLE, Judge.

       Corey Trott appeals from a jury verdict finding him guilty of first-degree

murder. He contends the district court erred in denying his motion to suppress

statements he made to a law enforcement officer during a police interview,

asserting his constitutional rights were violated. We affirm.

       I. Background Facts and Proceedings.

       On September 13, 2013, Corey Trott shot and killed Rockwell City Police

Department Officer Jamie Buenting. Relevant here are the events following the

shooting, which are generally undisputed.

       Trott surrendered himself to Iowa State Patrol Trooper Kevin Krull, and

Trott was handcuffed and placed on the ground. At approximately 5:36 a.m.,

while surrounded by officers with their weapons out, Trooper Krull read Trott his

rights as set out in Miranda v. Arizona, 384 U.S. 436 (1966), from a card issued

by the Iowa Department of Public Safety.        The front side of that card, titled

“Miranda Warning,” states:

       1. You have the right to remain silent.
       2. Anything you say can and will be used against you in a court of
          law.
       3. You have the right to talk to a lawyer and have him present with
          you while you are being questioned.
       4. If you cannot afford to hire a lawyer, one will be appointed to
          represent you before any questioning, if you wish.
       5. You can decide at any time to exercise these rights and not
          answer any questions or make any statements.

The reverse side of the card, titled “Waiver,” states:

       After the warning and in order to secure a waiver, the following
       questions should be asked and an affirmative reply secured to each
       question.
       1. Do you understand each of these rights I have explained to
          you?
                                            3


       2. Having these rights in mind, do you wish to talk to us now?1

       Trooper Krull read the “Miranda Warning” side of the card to Trott. The

trooper then asked Trott if he “understood each of these rights” he explained to

Trott, to which Trott answered, “Yes.” The trooper next asked Trott the second

question as stated on the card: “Having these rights in mind, do you wish to talk

to us now?” Trott answered, “No.” The trooper then stopped talking to Trott and

made no further attempts to question Trott. Trott made no further statements at

that point.

       Calhoun County Chief Deputy Scott Anderson arrived at the scene to take

Trott into custody. At that time, Trott was handcuffed and face down on the

ground. The deputy placed Trott into the back seat of his patrol car, and Trott

was re-cuffed and shackled. Chief Deputy Anderson then read to Trott the five

statements of rights set forth above from a copy of the same “Miranda Warning”

card. After reading this to Trott, the deputy asked Trott if he understood, and

Trott verbally responded, “Yes, I understand.” The deputy did not ask Trott the

second “waiver” question—if Trott wished to talk—but the deputy did not have

any further conversation with Trott.

       Trott was transported to the Sac County jail. Around 7 a.m., Agent John

Turbett, a special agent with the Iowa Division of Criminal Investigation, arrived

at the jail to interview Trott. Agent Turbett knew the Miranda warning had been

previously read to Trott but was “told [Trott] had not invoked any of his rights.”

       Shortly after arriving, Agent Turbett went to the jail’s interrogation room to


       1
          Although the reverse side of the card is entitled “Waiver,” none of the questions
ask if the suspect wishes to waive the rights expressed on the front of the card.
                                          4


wait for Trott, and the subsequent interview was recorded.            A deputy then

brought Trott to the room and left. The agent first asked Trott if he needed

anything to eat or drink or to use the restroom, to which Trott answered, “No.”

Thereafter, the following exchange between the agent and Trott occurred:

                [AGENT]: . . . I’m an officer, a police officer as well and, and
      I know this was a really a, a tough morning and I know there’s,
      there’s been some buildup for you with this and, and some things
      going on in your life. At least that’s what I understand and, and,
      uhm, Corey, if you’re okay what I’d like to do is maybe just sit down
      and talk to you a little bit about what’s been going on, uhm, and, uh,
      maybe, maybe you’d like somebody to, to maybe talk to right now
      and, and, and help make some sense of things and I’d, I’d love to
      be that guy right now.
                [TROTT]: Okay.
                [AGENT]: And sit down and talk to ya, uhm, if I can do that.
      Uhm, uh, I know, I think somebody had, had, uh, gone over some,
      some things with you, some, some rights earlier, and you
      understand—
                [TROTT]: Right.
                [AGENT]: —those?
                [TROTT]: Right.
                [AGENT]: Okay. Okay. Uhm, I’ve got those here, too, and
      I’ll just, I’ll just read through those with you—
                [TROTT]: Okay.
                [AGENT]: —real quick, just so you know . . . real quick, just
      so you know I know you’ve been read, I’ve got a little card here.
      You have the right to remain silent. Anything you say can and will
      be used against you in a court of law. You have a right to consult
      with a lawyer before you answer any questions or, uh, make any
      statement, and have a lawyer present during questioning. And if
      you can’t afford one, one will be provided for you free of cost.
      That’s the same thing that somebody else had—
                [TROTT]: Right.
                [AGENT]: —read you earlier? Okay. Great. Uhm, and you
      understand that?
                [TROTT]: Right.
                [AGENT]: Okay. Okay. And you’re cool talking to me for a
      little bit?
                [TROTT]: Yeah.
                [AGENT]: I appreciate it. Thank you.

Agent Turbett then continued his interview with Trott.
                                           5


         The interview lasted a little over two hours, not including the fifteen-minute

break Trott was given during the interview. Trott never expressed before, during,

or at the end of the interview that he wished to invoke his right to a lawyer. Trott

never gave the agent any indication he did not want to speak with the agent and

remain silent, nor did Trott “take any steps” to end or cut off the interview.

However, Trott was never asked to sign a written waiver of his Miranda rights,

nor was he explicitly orally asked if he wished to waive his Miranda rights. Trott

was not advised, other than the Miranda warning read to him, the “consequences

of giving [the agent] the statement.” Beyond asking Trott at the jail if he would

speak to Agent Turbett, Trott was not badgered or further coerced by law

enforcement officials to waive his Miranda rights and speak with the agent.

         Trott was subsequently charged with first-degree murder. Trott later filed

a motion to suppress the statements he made to Agent Turbett after the above

quoted exchange, arguing his rights under the Fifth, Sixth, and Fourteenth

Amendments of the United States Constitution and Article I sections Nine and

Ten of the Iowa Constitution were violated. Trott specifically asserted he

         was advised his rights under Miranda and he unequivocally invoked
         his right to remain silent during his first encounter with the police.
         [Trott’s] invocation of his rights was ignored by the agents/officers
         and [Trott] was placed in a room under guard until he was
         interviewed by [Agent Turbett].

The State resisted, and a hearing was subsequently held.

         At the hearing, after hearing the testimony of the three law enforcement

officials that read Trott his Miranda rights, the parties made arguments to the

court.     The State asserted that under existing Supreme Court Miranda

jurisprudence, Trott’s invocation of his right to remain silent was “scrupulously
                                         6

honored” and Miranda not violated. The court asked the State, “Isn’t the factual

record here, as indicated by Trooper Krull, that after he read from the card, the

Miranda warnings to [Trott], he asked him if you want to waive and his answer

was unequivocally, ‘No’?” The State disagreed with that characterization of the

record, noting Trott was not asked if he wished to waive his rights, but rather

whether he wanted to talk, and Trott’s “no” answer was invoking only his right to

remain silent. The court stated it was “concerned about [Trott’s] understanding of

the consequences of waiving and giving that statement,” and the State pointed

out that Trott’s motion only related to Trott’s invocation of his right to remain

silent. Trott responded to the State’s argument, asserting Trott’s answer “no”

was an unequivocal invocation of both his right to remain silent and his right to an

attorney but did not argue the point any further.

       Thereafter, the district court entered its order denying Trott’s motion. The

court found the totality of the circumstances “clearly indicate[] that [Trott] waived

his Miranda rights in giving his statement to the [agent]” because Trott

       was “Mirandized” three times, his statement given after the
       passage of significant time after [his] arrest, the statement was
       offered after the Miranda rights were again given and
       acknowledged, the statement was given to an officer other than the
       arresting officer, and the statement was given at a [different]
       location.

The court further found its conclusion was “bolstered by the fact that no claim is

made by [Trott] of any intimidation, coercion, or deception on the part of law

enforcement personnel.     [Trott] gave his statement to the [agent] knowingly,

voluntarily, and with intelligence after having waived his Miranda rights.” The

court did not address Trott’s assertions that both his rights to silence and to an
                                         7


attorney were violated.     Trott did not amend or supplement his motion to

suppress, nor did he file a motion after the court’s ruling seeking the court

address the right-to-an-attorney assertion.

         Following a jury trial, Trott was found guilty of first-degree murder.

Thereafter, he filed a motion for a new trial, arguing, among other things, that his

statement to Agent Turbett should have been suppressed “for all the same

reasons set out in the Motion to Suppress and at the Suppression Hearing.” At

the hearing on the motion, Trott’s counsel stated: “I think that we made sufficient

record on those issues during the Motion to Suppress and the pretrial

matters . . . . So I’d rely on the record previously made on those issues.” The

court denied Trott’s motion.

         Trott now appeals the district court’s ruling denying his motion to

suppress. Though Trott asserted his claim before the district court under both

the federal and state constitutions, he only cites and argues the federal

constitution on appeal. Consequently, we will only consider Trott’s claim under

the federal constitution.   See State v. Pearson, 804 N.W.2d 260, 266 (Iowa

2011).

         “We review determinations of whether to suppress . . . statements made in

violation of constitutional guarantees de novo.” State v. Tyler, 867 N.W.2d 136,

152 (Iowa 2015). “This review requires us to make an independent evaluation of

the totality of the circumstances as shown by the entire record, including the

evidence presented at the suppression hearings.” State v. Lowe, 812 N.W.2d
554, 566 (Iowa 2012).
                                          8


       II. Discussion.

       Trott’s express claim on appeal is that “the district court erred in overruling

the motion to suppress [his] post arrest statements as products of an unlawful

reinitiation of interrogation.”   Beyond this statement, Trott sets forth various

concepts of Miranda jurisprudence, but his exact legal arguments are unclear.

Discerning his argument is important, because certain Miranda violations have

different outcomes. We will distinguish these concepts here briefly.

       A. Right to Counsel.

       In Miranda, the Supreme Court first pronounced the now well-established

rule that, before beginning a custodial interrogation, authorities must advise

suspects of certain rights. See Tyler, 867 N.W.2d at 171 (discussing Miranda,
384 U.S. at 471, 478-79). Specifically, Miranda requires a suspect

       be warned prior to any questioning that he has the right to remain
       silent, that anything he says can be used against him in a court of
       law, that he has the right to the presence of an attorney, and that if
       he cannot afford an attorney one will be appointed for him prior to
       any questioning if he so desires.
384 U.S. at 479. The warning read to Trott from the Miranda Warning card

adequately addressed the requirements of Miranda.           Indeed, Trott does not

argue the warning was improperly given or insufficient.

       Since Miranda, the Supreme Court has continued to refine and clarify

Miranda, as “informed by the application of Miranda warnings in the whole course

of law enforcement.” Berghuis v. Thompkins, 560 U.S. 370, 383 (2010). The

Court’s developments address many differing facets, such as when the Miranda

warnings must be given to a suspect, see, e.g., Stansbury v. California, 511 U.S.
318, 322 (1994) (discussing “custody”); how a suspect invokes his rights, see,
                                        9

e.g., Berghuis, 560 U.S. at 382 (discussing invocation of right to remain silent);

Davis v. United States, 512 U.S. 452, 459 (1994) (discussing invocation of right

to counsel); what happens if a particular right is invoked, see, e.g., Edwards v.

Arizona, 451 U.S. 477, 485 (1981) (following invocation of right to counsel);

Michigan v. Mosley, 423 U.S. 96, 104 (1975) (following invocation of right to

remain silent); and whether the suspect waived his rights, see, e.g., Berghuis,
560 U.S. at 382 (discussing waiver determination after suspect invoked right to

remain silent).

       Relevant here are the Supreme Court’s line of cases concerning a

suspect’s invocation of his right to remain silent and its separate line of cases

concerning a suspect’s invocation of his right to counsel. See State v. Palmer,

791 N.W.2d 840, 845-87 (Iowa 2010) (discussing Edwards, 451 U.S. at 484-85,

and Mosley, 423 U.S. at 103-04). The result of a suspect’s invocation of each of

these rights has different implications and results. See id. at 845-46 (discussing

the differing procedural safeguards upon invocation of the right to remain silent

and the right to counsel as differentiated in Edwards and Mosley); compare

Edwards, 451 U.S. at 485, with Mosley, 423 U.S. at 104.

       As Edwards and its progeny hold, subject to a few exceptions not relevant

here, “[o]nce a suspect requests an attorney, all interrogation must cease.”

Lowe, 812 N.W.2d at 580 (discussing Edwards, 451 U.S. at 484-85); see also

Maryland v. Shatzer, 559 U.S. 98, 104 (2010) (discussing Edwards and its

progeny); Palmer, 791 N.W.2d at 845-46 (discussing Edwards). “‘[W]hen an

accused has invoked his right to have counsel present during custodial

interrogation, a valid waiver of that right cannot be established by showing only
                                        10


that he responded to further police-initiated custodial interrogation even if he has

been advised of his rights.’”    State v. Harris, 741 N.W.2d 1, 6 (Iowa 2007)

(quoting Edwards, 451 U.S. at 484).

       Unlike the invocation of the right to counsel, a suspect’s invocation of his

right to remain silent does not preclude law enforcement from reinitiating

interrogation. See Palmer, 791 N.W.2d at 845-46 (discussing Mosley, 423 U.S.

at 101). Rather, after a suspect has invoked his right to remain silent, under

Mosley and its progeny, it is permissible for law enforcement to resume

questioning if “the suspect’s right to cut off questioning was scrupulously

honored.”   Id. at 846.    Determining whether “the suspect’s right to cut off

questioning was scrupulously honored” requires examining the totality of the

circumstances by applying factors set out by the Supreme Court in Mosley. See

id.

       “Our preservation rule requires that issues must be presented to and

passed upon by the district court before they can be raised and decided on

appeal.” State v. Manna, 534 N.W.2d 642, 644-45 (Iowa 1995). This includes

constitutional questions. See State v. Yates, 243 N.W.2d 645, 650 (Iowa 1976).

Here, the district court did not rule on the issue of whether Trott unequivocally

asserted his right to counsel when he answered “no” to Trooper Krull’s question,

and Trott made no request for the court to enlarge its ruling. Trott does not

advance any claims of ineffective assistance of counsel.         See Palmer, 791
N.W.2d at 850 (“Ineffective-assistance-of-counsel claims are the exception to the

general rule requiring a party to preserve error in the district court.”).

Consequently, insofar as Trott predicates error on the issue of whether he
                                           11


invoked his right to counsel, there is nothing for us to review concerning that

issue. See Manna, 534 N.W.2d at 644-45. Trott simply failed to preserve any

alleged error on the invocation-of-his-right-to-counsel issue, and we do not

address the issue further.2

       B. Right to Remain Silent.

       We therefore turn to the invocation-of-right-to-remain-silent issue, which,

as indicated above, implicates the principles of Mosley. See Palmer, 791 N.W.2d

at 844-47. In Palmer, our supreme court set forth the relevant facts of Mosley:

       Mosley was arrested based on an informant’s tip linking him to a
       recent string of robberies. The police took Mosley to the fourth floor
       of the police department, read him the Miranda warning, and
       interrogated him. When the questioning began, Mosley stated he
       did not want to answer any questions about the robberies and the
       interrogation immediately ceased. Mosley was then transferred to
       a cell on the ninth floor of the building. At no point did he indicate a
       desire to consult with an attorney. More than two hours later, a
       detective brought Mosley to the fifth floor, again advised him of his
       Miranda rights, and began to question him about an unrelated fatal
       shooting. At first, Mosley denied any involvement in the shooting
       but eventually made an incriminating statement implicating himself
       in the homicide. At no point during this second interrogation did
       Mosley ask to consult with a lawyer or indicate that he did not want
       to talk about the homicide. The Supreme Court granted a writ of

       2
          In view of our holding, we need not address the issue of whether a suspect’s
simple response of, “No,” to the question, “Having these rights in mind, do you wish to
talk to us now?” invokes the right to counsel. It is noted that many cases find a simple
“no” response to whether suspect wished to answer questions is an invocation of both
rights (to remain silent and to counsel), though in most cases, the question presented to
the suspect was different—“Are you willing to answer questions without having an
attorney present?” See 83 A.L.R. 4th 443 at §§ 15[a], [b] (discussing McKeamer v.
United States, 452 A.2d 348, 351 (D.C. 1982), and other cases) (emphasis added).
Where the question omitted the attorney part, like here, cases go different ways.
Compare People v. Covington, 532 N.Y.S.2d 36, 38-39 (N.Y. Sup. Ct. 1988) (holding
simple “no” applied to both rights, even though not specifically asked about attorney,
pointing out that this may be a “new police practice tailored” to avoid the above type
holdings), with Dewey v. State, 169 P.3d 1149, 1152-54 (Nev. 2007) (holding suspect
did not invoke her right to counsel when she answered “no” to the question read after
warning if she was willing to speak to law enforcement and never made a “request
whatsoever for an ‘attorney’”).
                                          12

       certiorari to consider whether, consistent with Miranda, the police
       could resume questioning Mosley after he had asserted his right to
       remain silent.

Palmer, 791 N.W.2d at 846 (discussing Mosley) (citations omitted). Ultimately,

the Supreme Court

       reasoned the right to remain silent protects a suspect’s right to cut
       off questioning and thereby control the time at which questioning
       occurs, the subjects discussed, and the length of the interrogation.
       Thus, the Court concluded a resumption of questioning after a
       suspect has invoked his or her right to remain silent was
       permissible only when the suspect’s right to cut off questioning was
       scrupulously honored.
              To determine whether Mosley’s right to cut off questioning
       had been scrupulously honored, the Court examined the totality of
       the circumstances. Although the Court did not identify any
       controlling factors in its analysis, in holding Mosley’s right to cut off
       questioning had been scrupulously honored, the court relied on the
       following facts in reaching its decision: (1) the police immediately
       ceased the interrogation upon Mosley’s invocation of his right to
       remain silent, (2) the police resumed questioning only after the
       passage of a significant period of time, (3) before resuming
       questioning, the police provided Mosley with a fresh set of Miranda
       warnings, and (4) a new police officer, in another location, restricted
       the second interrogation to a crime that had not been a subject of
       the earlier interrogation.

Id. (discussing Mosley) (citations omitted).

       To determine whether the State elicited incriminating statements from

Trott in violation of his Fifth Amendment right to remain silent, we must apply

Mosley’s established procedural safeguards.        See id. at 848.     Consequently,

whether Trott’s statements were elicited in violation of his constitutional rights

rests on whether Agent Turbett “scrupulously honored” Trott’s right to cut off

questioning. See id. Trott argues that Palmer is distinguishable from his case,

pointing out that the time lapse between Palmer’s Miranda warnings and

interview was approximately twenty-four hours, see id. at 842-43, compared to
                                          13

only two hours in Trott’s case. He also notes Palmer was advised of his Miranda

rights orally and in writing and signed a written waiver, see id. at 843; he did not.

It was Palmer that initiated the second interview with law enforcement, see id. at

849, whereas here, it is undisputed that Agent Turbett initiated his interview with

Trott. Finally, Trott notes that he, unlike Palmer, was incarcerated for the same

crime, which was the subject-matter of Agent Turbett’s interview. See id. at 842-

43. While these distinctions are factually correct, we do not find, considering the

totality of the circumstances and Mosley considerations, that Agent Turbett failed

to scrupulously honor Trott’s initial request to remain silent.

       Here, like in Palmer and Mosley, after Trott invoked his right to remain

silent, no interrogation immediately followed. See Palmer, 791 N.W.2d at 846

(citing Mosley, 423 U.S. at 97-98, 104-06). Again, like in Palmer and Mosley,

Trott was given the Miranda warning again prior to Agent Turbett’s interview.

See id. While the time period between Trott’s original “no” response to Trooper

Krull’s waiver question was only about two hours, this is the same amount of time

that passed in Mosley, and the Supreme Court found that amount of time was “a

significant period of time.” Finally, though Agent Turbett’s interview with Trott

was related to the crime for which Trott was incarcerated, this is but “one of the

factors to consider under the totality of the circumstances.” Id. at 849. The

Mosley Court “clearly decided the invocation of the right to remain silent did not

‘create a per se proscription of indefinite duration upon any further questioning by

any police officer on any subject, once the person in custody has indicated a

desire to remain silent.’” Id. (citing Mosley, 423 U.S. at 102-03). Given the
                                         14


totality of the circumstances, Trott’s right to remain silent was scrupulously

honored.

          C. Waiver of Right to Remain Silent.

          Finally, “[e]ven absent the accused’s invocation of the right to remain

silent, the accused’s statement during a custodial interrogation is inadmissible at

trial unless the prosecution can establish that the accused ‘in fact knowingly and

voluntarily waived [Miranda] rights’ when making the statement.” Berghuis, 560
U.S. at 382 (citation omitted); see also Palmer, 791 N.W.2d at 849-50. Trott’s

brief suggests that, should we find his right to remain silent was scrupulously

honored by law enforcement, his statements to Agent Turbett should still be

suppressed because he did not voluntarily or knowingly waive his right to remain

silent.    He states that “the district court mentioned several relevant factors

without addressing them,” and he notes that he “had been awake for the entire

previous night” and that his competency was later an issue before trial. The

State argues Trott failed to preserve this argument for our review. However,

given that the district court expressly found Trott knowingly, voluntarily, and

intelligently waived his Miranda rights, we find the issue preserved.

          The Supreme Court explained in Berghuis that a waiver is voluntarily

made when a suspect freely and deliberately chooses to waive his or her rights.

See 560 U.S. at 382. It is knowingly and intelligently made when it is “made with

a full awareness of both the nature of the right being abandoned and the

consequences of the decision to abandon it.” Id. at 382-83. The burden of

showing the waiver was given voluntarily, knowingly, and intelligently is on the

State. See id. at 383.
                                         15

       “Although Miranda imposes on the police a rule that is both formalistic and

practical when it prevents them from interrogating suspects without first providing

them with a Miranda warning, it does not impose a formalistic waiver procedure

that a suspect must follow to relinquish those rights.” Id. at 385 (internal citation

omitted).     Unlike the requirement that a suspect unambiguously and

unequivocally invoke his or her Miranda rights, the suspect’s waiver of those

rights does not have to be explicitly given. See id. at 383-84. Rather, “[a]n

‘implicit waiver’ of the ‘right to remain silent’ is sufficient to admit a suspect’s

statement into evidence.” Id. at 384. Specifically, if “the prosecution shows that

a Miranda warning was given and that it was understood by the accused, an

accused’s uncoerced statement establishes an implied waiver of the right to

remain silent.” Id. Generally, “the law can presume that an individual who, with a

full understanding of his or her rights, acts in a manner inconsistent with their

exercise has made a deliberate choice to relinquish the protection those rights

afford.” Id. at 385.

       Here, Trott was given the Miranda warnings three different times, and his

invocation of his right to silence following the first warning evidences he knew

both how to invoke his rights and the consequences of abandoning his rights.

Additionally, while Trott may have been tired when he was interviewed by Agent

Turbett, there is no evidence in the record that Trott was intimidated, coerced, or

deceived into waiving his right to remain silent by the agent or anyone. Though

Trott’s competency was initially challenged—the court found probable cause

Trott was “suffering from a mental disorder which may prevent [him] from

appreciating the charge, understanding the proceedings, or assisting effectively
                                         16


in his defense”—Trott was evaluated and determined to be competent to stand

trial. The evaluating physician specifically found Trott “understands the charges

against him. He is able to work effectively with his defense counsel without

interference of any psychological symptoms even though he has a diagnosis of

paranoid personality disorder. He has a rational and factual understanding of the

court process, including the key personnel and their functions.”     There is no

evidence his disorder rendered him incapable of understanding his rights or

waiving his rights. In these circumstances, Trott knowingly and voluntarily made

a statement to the agent, so he waived his right to remain silent. See id. at 387;

see also Palmer, 791 N.W.2d at 849.

       III. Conclusion.

       Upon our de novo review, we conclude Trott failed to preserve alleged

error on the invocation-of-his-right-to-counsel issue. Because we also conclude,

considering the totality of the circumstances, Trott’s right to remain silent was

scrupulously honored and he knowingly and voluntarily waived the right, we

affirm the district court’s ruling denying his motion to suppress.

       AFFIRMED.